DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-26 directed to inventions non-elected without traverse.  Accordingly, claims 23-26 been cancelled.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 23-26 are cancelled.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Applicants have provided statement invoking 35 USC 103c that the Haripin reference were commonly owned by Versum Materials US, LLC. Hence, in light of this statement Haripin is withdrawn as prior art.
Applicant’s arguments, see pages 9-11, filed 12/21/20, with respect to claims 1, 9, 18 have been fully considered and are persuasive. Particularly, the arguments of McSwiney only disclosing a genus of compounds rather than the specifically claimed compounds, and that McSwiney’s genus compounds are not structurally similar to the presently claimed compounds in addition to applicant’s arguments over Hara, which illustrates the difference in compound structures (pg 11) were found convincing.   The rejection of claims 1, 3-22 has been withdrawn. 

Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MANDY C LOUIE/Primary Examiner, Art Unit 1715